Name: 83/330/EEC: Council Decision of 21 June 1983 on the signing and the deposit of the declaration of provisional application of the 1983 Protocols for the further extension of the Wheat Trade Convention, 1971, and the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971
 Type: Decision
 Subject Matter: nan
 Date Published: 1983-07-06

 Avis juridique important|31983D033083/330/EEC: Council Decision of 21 June 1983 on the signing and the deposit of the declaration of provisional application of the 1983 Protocols for the further extension of the Wheat Trade Convention, 1971, and the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971 Official Journal L 181 , 06/07/1983 P. 0014 Spanish special edition: Chapter 03 Volume 28 P. 0097 Portuguese special edition Chapter 03 Volume 28 P. 0097 *****COUNCIL DECISION of 21 June 1983 on the signing and the deposit of the declaration of provisional application of the 1983 Protocols for the further extension of the Wheat Trade Convention, 1971, and the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971 (83/330/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, HAS DECIDED AS FOLLOWS: Sole Article The President of the Council is hereby authorized to designate the person empowered to sign the declaration of provisional application of the 1983 Protocols for the further extension of the Wheat Trade Convention, 1971, and the Food Aid Convention, 1980, constituting the International Wheat Agreement, 1971, and to deposit the said declaration with the Government of the United States of America. The texts of the Protocols and of the declaration of provisional application are attached to this Decision. Done at Luxembourg, 21 June 1983. For the Council The President H.-W. LAUTENSCHLAGER